 



Exhibit 10.1
Summary of Benefits

                          Benefit   Amount   Length   Maximum Cost
Office Administrative Support
  Reimbursement of up to $50,000 per year   3 years   $ 150,000  
Financial Planning
  Reimbursement of up to $12,500 per year   3 years   $ 37,500  
Gift of Company Car
  Based on book value     N/A     $ 31,000  
Health and Wellness Reimbursement
  Reimbursement of up to $1,450 per year   3 years   $ 4,350  
Approximate Total Value
                  $ 222,850  

 